UNITED STATES DISRAGT HOR P4529-LGS Document 12 Filed 05/25/21 Page 1 of 1 Job #1451888

SOUTHERN DISTRICT OF NEW YORK
Attorney: Thompson Hine LLP- New York
Address: 335 Madison Avenue, 12th Floor New York, NY 10017

WEIGUO SUN, et al., Case Number: 1:21-cv-04529-LGS

Plaintiff
VS

GTV MEDIA GROUP INC., et al.,

Defendant Date Filed: 05/19/2021

STATE OF NEW YORK, COUNTY OF NASSAU, SS. AFFIDAVIT OF SERVICE

Baldeo C. Drepaul, being sworn says:
Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 5/24/2021, at 10:36 AM at: 162 EAST 64TH STREET, NEW YORK, NY 10065 Deponent served summons ina Civil Action, Complaint, Civil
Cover Sheet, Emergency Individual Rules and Practices in Light of Covid -19 of Lorna G. Schofield, U.S.D.J., Individual Rules and Procedures for Civil Cases of Lorna G.

Schofield, U.S.D.J. and Electronic Case Filing Rules & Instructions

On: GTV MEDIA GROUP ING., therein named,

Said documents were conformed with index number and date of filing endorsed thereon.

#1 Corporation or Partnership or Trust or LLC or Agency or P.C. or Banking Institution or Insurance Company/ Agency
By delivering thereat a true copy of each to Mack Robertson personally. Deponent knew said entity to be the corporation/partnership /trust /LLC/
agency/ P.C. /banking institution / insurance company/ agency described in said aforementioned document as said defendant and knew said individual

to be Security thereof, authorized to accept on behalf.

J #2 DESCRIPTION
Sex: Male Color of skin: Black Color of hair: Black Glasses: No

Age: 36-50 Height: 6ft Over Weight: Over 200 Lbs.

C] #3 WITNESS FEES
Subpoena Fee Tendered in the amount of $ .

#4 OTHER
Mr. Robertson, stated he is authorized to accept service on behalf of subject.

Sworn to before me on 05/24/2021

(/ LATCHME DEV! DREPAUL
Notary Public, State of New York
Registration No. 010R6332029

Qualified in Queens County

Certificate filed in New York County
Commission Expires 10/26/2023

  

Court Support, Inc., 181 Hitisipe AVENUE, Wituiston Park, NY 11596 License #1382542
